UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04722 FMI Mutual Funds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 (Registrant's telephone number, including area code) Date of fiscal year end:September 30 Date of reporting period: March 31, 2011 Item 1. Reports to Stockholders. SEMIANNUAL REPORT March 31, 2011 FMI Provident Trust Strategy Fund (FMIRX) A NO-LOAD MUTUAL FUND FMI Provident Trust Strategy Fund April 14, 2011 Dear Fellow Shareholders: The bull market celebrated its second birthday on March 9, 2011, and threw itself quite a party in the first quarter.Many of the indices have doubled in the past two years, and the first quarter continued the strong trend of the past 24 months.All indices enjoyed robust gains, with the Russell 2000 leading the advance +7.94%, the Dow Jones Industrial Average +7.06%, the Standard & Poor’s 500 +5.92%, and the NASDAQ Index +5.05%.The near 100% gains for most indices in the past two years is the fastest doubling of the averages in over 75 years, and whereas bearishness was rampant in March of 2009, the bulls now outnumber the bears by a margin of better than two-to-one, according to Investors Intelligence. What has driven this incredibly strong bull market?In our opinion, it stems from three factors.First, corporations have done an incredible job of improving profitability by paring costs and improving productivity, and positioning their companies in a still rather disappointing overall economy.Second, the Fed, led by Chairman Bernanke, has fostered an unprecedented easing of monetary policy.The monetary base has nearly tripled in the last 30 months, from $800 billion to over $2.4 trillion.Many believe that inflation is a monetary phenomenon, and if indeed this is so, increased inflation is not a question of “if,” but “when.”Finally, our government is currently spending approximately $1.60 for every $1.00 in tax revenue it is taking in, an unprecedented level of deficit spending. Indeed, inflation signs are rearing their ugly heads with many commodities soaring to all-time highs, including the recent run-up in crude oil to $107 per barrel at the end of March.Wholesale food prices spiked at their fastest rate since 1974 in the month of March.Wal-Mart CEO Bill Simon, in a recent USA Today article, said that “inflation is going to be a serious problem soon.”When we look at what is occurring around us on a day-to-day basis, almost all prices are on the rise.Additionally, we remain skeptical, as always, of the economic data we receive from Washington.For example, if the CPI were calculated using methodologies employed by the government in 1990, the reported inflation number for 2010 would have been 4.5%, not the 1.5% actually measured by the Bureau of Labor Statistics.Additionally, it will be interesting to see what path the Fed pursues in the next several months.Currently, it appears that QEII, the $600 billion Fed monetary stimulus package that buys approximately $100 billion of bonds per month, will cease in June.It will be interesting to see the market’s reaction once this opiate is removed.Remember what happened in the spring of 2010, when the housing market’s $8,000 first time buyer credit was removed?Stay tuned! As indicated above, almost every asset class has been on a tear.We are reminded of the Warren Buffett quote that “the less the prudence with which others conduct their affairs, the greater the prudence with which we should conduct our own affairs.”We are not predicting an end to the extremely strong markets.However, we are of the opinion that prudence and increased selectivity will be increasingly important in the months ahead.As Scott and his team indicate in their attached letter, we like our portfolio very much, and believe it will serve you well, going forward.While sounding a cautious note with some of the above comments, we strongly believe that equities will provide investors with good risk-adjusted investment returns over the next several years.We believe this is particularly true with regard to the FMI Provident Trust Strategy Fund portfolio. As always, we thank you for your continued investment in, and support of, the FMI Provident Trust Strategy Fund. Sincerely, Ted D. Kellner, CFA Executive Chairman Fiduciary Management, Inc. (Adviser) 100 E. Wisconsin Ave. • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com FMI Provident Trust Strategy Fund April 5, 2011 Dear FMI Provident Trust Strategy Fund Shareholders, FMI Provident Trust Strategy Fund (FMIRX) gained +4.78%(1) for the three months ended March 31 versus the S&P 500’s +5.92%(2) advance.Since being named manager on September 9, 2002, FMIRX gained +111.41% cumulatively versus +74.03% for the S&P 500.Our equity exposure remains at about 80% while the average market capitalization increased to $38.5 billion from $7.0 billion (March 2009) reflecting the improved relative valuation and earnings growth potential of large company stocks.The Leuthold Group reports since December 1999 large company stock valuation relative to small companies moved from a 67% premium (28X P/E versus 17X) to a 15% discount (14X versus 17X).Our estimated 2011 S&P 500 price range of 1250-1500 (15-18X $85 EPS) represents a flat to +20% year.Compared to the investment alternatives, stocks are also attractive with a 6.5% earnings yield vs. 0% for money market and 3.4% for 10-year Treasuries.FMIRX continues to emphasize our best research ideas with the top ten positions representing 59% of total net assets with technology services our largest sector weighting.Oracle (ORCL) is a good example of the shift in investor sentiment:since 2000 Oracle’s stock price declined -9%, despite a 5X earnings improvement, 3.5X revenue gain, and -14% shares outstanding, for a P/E ratio decline from over 100X to 17X. We believe the best approach to an uncertain world is an open mind.We remain committed to the greater return potential of common stocks (6.3% average after inflation over the past 140 years) and the resilience of the American economy. Thank you for your investment in, and support of, the FMI Provident Trust Strategy Fund. Best Regards, J. Scott Harkness, CFA Portfolio Manager The Fund’s one-year and annualized 5-year and 10-year returns through March 31, 2011 were: 10.99%, 4.59% and 5.68%, respectively. The S&P 500’s one-year and annualized 5-year and 10-year returns through March 31, 2011 were: 15.65%, 2.62% and 3.29%, respectively. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance since the above time period may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by visiting www.fmifunds.com or by calling 1-800-811-5311.As of the Fund’s Prospectus dated January 31, 2011, the Fund’s annual operating expense ratio is 1.00%. As of March 31, 2011, the security holding mentioned above represented the following percentage of the Fund’s total assets: Oracle Corp. 6.4%.Portfolio holdings are subject to change without notice and are not intended as recommendations of individual securities. For more information about the FMI Provident Trust Strategy Fund, call (800) 811-5311 for a free prospectus.Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses, before investing or sending money.The prospectus contains this and more information about the FMI Provident Trust Strategy Fund.Please read the prospectus carefully before investing. Distributed by Rafferty Capital Markets, LLC 2 FMI Provident Trust Strategy Fund COST DISCUSSION As a shareholder of the FMI Provident Trust Strategy Fund, you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2010 through March 31, 2011. Industry Sectors as of March 31, 2011 Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/01/10 Value 3/31/11 Period* 10/01/10-3/31/11 FMI Provident Trust Strategy Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period between October 1, 2010 and March 31, 2011). 3 FMI Provident Trust Strategy Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2011 (Unaudited) ASSETS: Investments in securities, at value (cost $106,151,058) $ Cash Receivable from investments sold Receivable from shareholders for purchases Dividends & interest receivable Total assets $ LIABILITIES: Payable to brokers for investments purchased $ Payable to adviser for management fees Payable to shareholders for redemptions Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.01 par value; 300,000,000 shares authorized; 16,952,337 shares outstanding Net unrealized appreciation on investments Accumulated net realized loss on investments ) Undistributed net investment income Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($152,457,494 ÷ 16,952,337 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Shares Cost Value LONG-TERM INVESTMENTS — 86.2% (a) COMMON STOCKS — 80.2% (a) CONSUMER SERVICES SECTOR — 6.3% Other Consumer Services — 6.3% DeVry, Inc. $  8,154,001 $ ENERGY MINERALS SECTOR — 4.8% Oil & Gas Production — 4.8% Apache Corporation FINANCE SECTOR — 19.3% Finance/Rental/Leasing — 4.6% Visa Inc. Investment Banks/Brokers — 4.7% CME Group Inc. Investment Managers — 4.7% Franklin Resources, Inc.  6,239,050  7,172,087 Major Banks — 5.3% PNC Financial Services Group, Inc. HEALTH SERVICES SECTOR — 6.7% Health Industry Services — 6.7% Express Scripts, Inc.* INDUSTRIAL SERVICES SECTOR — 2.7% Engineering & Construction — 2.7% Jacobs Engineering Group Inc.* 4 FMI Provident Trust Strategy Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2011 (Unaudited) Shares or Principal Amount Cost Value LONG-TERM INVESTMENTS — 86.2% (a) (Continued) COMMON STOCKS — 80.2% (a) (Continued) RETAIL TRADE SECTOR — 12.3% Apparel/Footwear Retail — 4.6% The TJX Companies, Inc. $ $ Department Stores — 4.4% Kohl’s Corp. Home Improvement Chains — 3.3% Fastenal Co. TECHNOLOGY SERVICES SECTOR — 26.9% Information Technology Services — 20.5% Accenture PLC Cognizant Technology Solutions Corp.* Infosys Technologies Ltd. SP-ADR Packaged Software — 6.4% Oracle Corp. TRANSPORTATION SECTOR — 1.2% Trucking — 1.2% Heartland Express, Inc. Total common stocks CORPORATE BONDS — 6.0%(a) $ Hewlett-Packard Co., 4.75 %, due 06/02/14 JP Morgan Chase & Co., 3.70%, due 01/20/15 Shell International Finance B.V., 3.10%, due 06/28/15 Westpac Banking Corp., 3.00%, due 08/04/15 Total corporate bonds Total long-term investments SHORT-TERM INVESTMENTS — 7.9% (a) U.S. Treasury Securities — 7.9% U.S. Treasury Bills, 0.06%, due 05/19/11 U.S. Treasury Bills, 0.08%, due 06/16/11 Total U.S. treasury securities Total short-term investments Total investments — 94.1% $ Cash and receivables, less liabilities — 5.9% (a) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. PLC – Public Limited Company SP-ADR – Sponsored American Depositary Receipt The accompanying notes to financial statements are an integral part of this schedule. 5 FMI Provident Trust Strategy Fund STATEMENT OF OPERATIONS For the Six Month Period Ending March 31, 2011 (Unaudited) INCOME: Dividends $ Interest Total income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Professional fees Registration fees Printing and postage expense Custodian fees Board of Directors fees Insurance expense Other expenses Total expenses NET INVESTMENT INCOME NET REALIZED LOSS ON INVESTMENTS ) NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ STATEMENTS OF CHANGES IN NET ASSETS For the Six Month Period Ending March 31, 2011 (Unaudited) and For the Year Ended September 30, 2010 OPERATIONS: Net investment income $ $ Net realized (loss) gain on investments ) Net increase in unrealized appreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net investment income ($0.0115 per share) — ) FUND SHARE ACTIVITIES: Proceeds from shares issued (4,534,969 and 6,769,451 shares, respectively) Net asset value of shares issued in distributions reinvested (20,856 shares) — Cost of shares redeemed (2,161,922 and 5,784,493 shares, respectively) ) ) Net increase in net assets derived from Fund share activities TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE PERIOD NET ASSETS AT THE END OF THE PERIOD (Includes undistributed net investment income of $6,394 and $0, respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 6 FMI Provident Trust Strategy Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each period) (Unaudited) For the Six Month Period Ending Years Ended September 30, March 31, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) * )* Net realized and unrealized gains (loss) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income — ) — Distributions from net realized gains — ) ) Total from distributions — ) Net asset value, end of period $ TOTAL RETURN %** % % %) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000’s $) Ratio of expenses (after reimbursement) to average net assets (a) %*** % Ratio of net investment income (loss) to average net assets (b) %*** % %) % % % Portfolio turnover rate 12
